UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6696


JAMES STROUSE,

                 Plaintiff - Appellant,

          v.

BUREAU OF PRISONS; K. KIDDY, Unit Manager; BLACKBURN,
Counselor; BERNARDO, SIS; BENNETT, DHO; WHITLEY, Trust Fund
Supervisor; E. D. WILSON, Warden; NEGRONE, SIA,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00044-REP)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Strouse, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Strouse appeals the district court’s order dismissing

his complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), without prejudice

in part and with prejudice in part.     We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.        Strouse v. Bureau of

Prisons, No. 3:13-cv-00044-REP (E.D. Va April 21, 2015).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           AFFIRMED




                                2